           Case: 20-1931 Document:
Case 4:19-cv-13341-SDD-RSW ECF No.21-1    Filed:
                                   93 filed      10/15/2020
                                             10/15/20         Page: 1 Page 1 of 2 (1 of 2)
                                                        PageID.1767




                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT
                                 100 EAST FIFTH STREET, ROOM 540
    Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                 Tel. (513) 564-7000
        Clerk                       CINCINNATI, OHIO 45202-3988               www.ca6.uscourts.gov




                                                   Filed: October 15, 2020




 Ms. Alexandra M. Walsh
 Wilkinson Walsh
 2001 M Street, N.W.
 10th Floor
 Washington, DC 20036

                      Re: Case No. 20-1931, Priorities USA, et al v. Dana Nessel
                          Originating Case No. : 4:19-cv-13341

 Dear Counsel,

   The Court issued the enclosed Order today in this case.

                                                   Sincerely yours,

                                                   s/Robin L. Johnson
                                                   Case Manager
                                                   Direct Dial No. 513-564-7039

 cc: Ms. Courtney Elgart
     Mr. Marc Elias
     Mr. Kevin J. Hamilton
     Ms. Sarah S. Prescott
     Mr. Patrick Gerard Seyferth
     Mr. Michael K. Steinberger
     Mr. David J. Weaver

 Enclosure
           Case: 20-1931 Document:
Case 4:19-cv-13341-SDD-RSW ECF No.21-2    Filed:
                                   93 filed      10/15/2020
                                             10/15/20         Page: 1 Page 2 of 2 (2 of 2)
                                                        PageID.1768

                                        Case No. 20-1931

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT

                                            ORDER

 PRIORITIES USA; RISE, INC.; DETROIT/DOWNRIVER CHAPTER OF THE A. PHILIP
 RANDOLPH INSTITUTE

             Plaintiffs - Appellees

 v.

 DANA NESSEL

             Defendant

 REPUBLICAN NATIONAL COMMITTEE; MICHIGAN REPUBLICAN PARTY

             Intervenors

 and

 MICHIGAN SENATE; MICHIGAN HOUSE OF REPRESENTATIVES

             Intervenors - Appellants



        Upon consideration of the motion of Alexandra Walsh for Joshua A. Douglas, Rebecca

 Green, Pamela S. Karlan, Justin Levitt, Nicholas Stephanopoulos, and Stephen I. Vladeck to file

 Amicus Brief,

        It is ORDERED that the motion be, and hereby is, GRANTED.



                                                ENTERED BY ORDER OF THE COURT
                                                Deborah S. Hunt, Clerk


 Issued: October 15, 2020
                                                ___________________________________
